Citation Nr: 1435153	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967; December 1967 to December 1973; and from May 1978 to December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The claim was remanded to the RO via the Appeals Management Center (AMC) in November 2013 for further development and it has been returned to the Board.  


FINDINGS OF FACT

1. The Veteran did not serve in the Republic Vietnam and is therefore not presumed to have been exposed to herbicides.

2. The Veteran was not exposed to herbicides while serving in Thailand. 

3.  The preponderance of the evidence reflects that the Veteran does not have prostate cancer due to any incident of his active duty service, to include exposure to herbicides. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and may not be presumed to relate to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

The Veteran was provided the required notice and information in a December 2007 letter prior to initially adjudicating his claim in March 2008.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was provided further notice in a July 2009 letter before the RO reconsidered his claim and issued another denial in an October 2009 rating decision.  He has not alleged that that any notice deficiency has caused undue prejudice.  Thus, the duty to notify has been met.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  The Veteran's service treatment records (STRs) and VA treatment records, as well as identified private treatment records have been obtained and associated with his claims file for consideration.  

He was not provided a VA medical examination to consider the etiology of his prostate cancer.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the evidence does not trigger the VA's duty to assist in providing a medical examination as defined by McLendon.  As discussed below, the Board finds that the Veteran was not exposed to herbicides.  Thus, the second element of McLendon is not met and VA had no obligation to provide a medical examination.  Further, the Veteran does not assert, and the evidence does not indicate that any other in-service event, injury, or disease caused his prostate cancer.  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

In its November 2013 remand, the Board sought additional evidence from the U.S. Army Joint Services Records and Research Center (JSRRC) to attempt to verify the Veteran's allegations of driving trucks into Vietnam and from a port in Thailand to an Air Force base in Thailand, where he handled containers of herbicides.  The AMC made two requests to the JSRRC, one for each of the Veteran's two theories of exposure to herbicides.  In January 2014, the JSRRC informed the AMC that it was unable to verify the Veteran's assertions and based on this, the AMC made a formal finding of a lack of information required to corroborate the Veteran's contentions in April 2014.  Thus, the Board concludes that there has been at least substantial compliance with the remand directives and is proceeding with its adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Merits of the Claim

The Veteran claims that he was exposed to herbicides while serving in Thailand from October 1969 to October 1970.  He advances two theories under which he believes he was exposed to herbicides.  First, in August 2010, his representative alleged that the Veteran "...hauled the barrels of Agent Orange from Th[ai]land to Vietnam on a regular basis with a [t]ractor [t]railer [r]ig."  Second, in December 2103, the Veteran stated, in contradiction to his representative's August 2010 statement, that "he did not allege that he drove cargo trucks into Vietnam from Thailand...."  Instead, he asserted that he drove cargo trucks from a port in Thailand to an Air Force base in Thailand, and that the trucks contained herbicides which he was required to offload.  He was first diagnosed with prostate cancer in January 2007, some 17 years after he was discharged from his last period of active duty service.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The law establishes a presumption of entitlement to service connection for certain diseases, including prostate cancer, associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active service prostate cancer shall be service-connected as long as the condition became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6), and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The RO has conducted development with regard to the Veteran's claim that he was exposed to herbicides in Thailand.  Consistent with Fast Letter 09-20, the RO has placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era.  See Fast Letter 09-20 (May 6, 2009).  This memorandum stated, in pertinent part, that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The spray operations and research were conducted by 5 civilian and 5 military personnel and were not located near any U.S. military installations or Royal Thai Air Force bases.  Subsequently, tactical herbicides (such as Agent Orange) were used and stored only in Vietnam.  There were no records of any tactical herbicide storage or use in Thailand other than the limited use during the period from April to September 1964 and base civil engineers in Thailand were not permitted to purchase or apply tactical herbicides.  Any aircraft that conducted tactical herbicide spraying were stationed in Vietnam, not Thailand. 

This Memorandum notes that, while the CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters of air bases during the Vietnam Era.  Therefore, if a veteran's MOS or unit was one that regularly had contact with the base perimeter (as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter), there was a greater likelihood of exposure to commercial pesticides, including herbicides.  If evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  

However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").  The Veteran and his representative have never alleged that he worked in such a capacity around a military base perimeter in Thailand.  The representative did make one statement in April 2011 alleging the Veteran served at Nakhon Phanom Air Force Base in Thailand, a place where a 1973 Department of Defense Report confirmed heavy commercial herbicide use around the base perimeter, but the statement did not allege that the Veteran was exposed to herbicides on the perimeter of the base.  Furthermore, JSRRC memorandum completed in January 2014 stated, "we are unable to verify or document [the Veteran's] duties or the unit's proximity to the base perimeters."  Thus, the evidence does not otherwise reflect that his assigned duties as a truck driver placed him near the air base perimeters and exposure based on this theory is not applicable here.  Therefore, the determination of whether the Veteran was in fact exposed to herbicides requires a direct or facts-found basis.  

As discussed above, the Veteran and his representative have advanced two different theories of entitlement to service connection via the herbicide presumption.  In a May 2011 statement, the Veteran's representative alleged that the Veteran drove trucks containing Agent Orange from Thailand to Vietnam.  In a more recent December 2013 statement, the Veteran contradicted his representative's May 2011 statement and instead argued that while he did not drive trucks from Thailand into Vietnam, he did drive cargo trucks inside Thailand which contained herbicides.  He further alleged that he had to offload this cargo himself and was exposed to herbicides in this manner.  

With regard to service in the Republic of Vietnam, the Veteran's service personnel records indicate that the extent of his service in Southeast Asia consisted of assignment to Thailand from November 1969 to November 1970.  These records do not indicate that he was ever deployed to the Republic of Vietnam.  

Regardless, the November 2013 remand directed the RO to attempt to corroborate the Veteran's early claims that he drove trucks carrying herbicides from Thailand into Vietnam with the JSRRC.  The January 2014 JSRRC response was negative.  It summarized the Veteran's assignments while in Thailand with the 519th Transportation Battalion, the 569th Transportation Company, and the 53rd Transportation Company.  It further determined that that 519th was the higher headquarters for both the 569th and 53rd.  The 569th was stationed at Camp Khon Kaen, Thailand, where it provided ground transportation of cargo to all Army and Air Force Installations in Northeast Thailand.  The 53rd performed port clearance at both the Sattahip Deep Water Port and the Vayama Ammo Port, in addition to being responsible for local caul in the Sattahip Area.  Thus, it could not confirm the Veteran ever traveled to the Republic of Vietnam.

The Veteran has not provided any corroborating evidence in support of his alleged service in the Republic of Vietnam.  Therefore, entitlement to presumptive service connection via exposure in the Republic of Vietnam is not warranted. 

With regard to exposure to herbicides in Thailand, the above cited memorandum states that tactical herbicides, such as Agent Orange, were used and stored in the Republic of Vietnam, not in Thailand.  The Veteran has not provided any evidence to corroborate his allegation that he transported herbicides for use in the Republic Vietnam while in Thailand.  Furthermore, the contentions of he and his representative changed considerably following the November 2013 remand.  The December 2013 statement was the first allegation that the Veteran personally offloaded herbicide cargo since he filed his claim in December 2007.  The Board finds that the objective evidence of record regarding the use of herbicides in Thailand to be more credible than the conflicting statements of the Veteran and his representative, and thus is assigning it more probative value.  Such records are more reliable, in the Board's view, than the Veteran's assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

As noted above, the JSRRC could not corroborate his assertions.  While the Board is sympathetic to the Veteran's claim, there is no competent evidence of direct herbicide exposure.  Although the Veteran may believe that the substances he loaded and offloaded were herbicides, in this case, his lay assertion is not sufficient because he is not competent to identify such chemicals with specificity.  The Veteran has not asserted that he read labels identifying the chemicals in the containers he handled or advanced any other specific statements as to why he thought the chemicals were herbicides.  The identification of a chemical compound requires specific expertise that the Veteran does not possess.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Therefore, the Board concludes that the evidence outweighs finding either that the Veteran was exposed to herbicides while in the Republic of Vietnam or in Thailand.  In summary, the Board finds that the Veteran did not serve in the Republic of Vietnam and that he was not exposed to herbicides in Thailand.  The preponderance of the evidence does not show actual exposure to herbicides in Thailand.  Service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013). 

However, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee, 34 F.3d at 1044.

The Veteran has never asserted that his prostate cancer is directly attributed to service outside of his assertion that it was caused by herbicide exposure and has not submitted any lay opinions or evidence in support of direct service connection.  Further his STRs are silent for any condition of the prostate, much less prostate cancer.  He was first diagnosed with the condition in 2007, nearly 17 years after discharge from active duty.  Also, there is no competent medical evidence of a nexus between his current prostate cancer and his military service, to include his alleged exposure to herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Lastly, the Veteran has not submitted any lay evidence in support of the theory of direct service connection for prostate cancer.  

Therefore, as the preponderance of the evidence is against the award of service connection for prostate cancer, it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim for entitlement to service connection for prostate cancer is denied.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


